TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00632-CR




Jesse Edmon Washington, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. 2030206, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Appellant’s brief was due November 28, 2005.  Appellant’s retained attorney, Mr.
J. W. Howeth, did not respond to this Court’s notice that the brief is overdue.
The appeal is abated.  The district court is ordered to conduct a hearing to determine
whether appellant desires to prosecute this appeal, whether appellant is indigent, and, if he is not
indigent, whether retained counsel has abandoned the appeal.  Tex. R. App. P. 38.8(b)(2).  The court
shall make appropriate findings and recommendations.  If appellant desires to prosecute this appeal
but is indigent, the court shall appoint substitute counsel who will effectively represent appellant on
appeal.  A record from this hearing, including copies of all findings and orders and a transcription
of the court reporter’s notes, shall be forwarded to the Clerk of this Court for filing as a supplemental
record no later than February 3, 2006.  Rule 38.8(b)(3).
 
 
                                                __________________________________________
                                                David Puryear, Justice
Before Justices B. A. Smith, Patterson and Puryear
Filed:   January 6, 2006
Do Not Publish